Peters, J.P Appeal from a judgment of the Supreme Court (Feldstein, J.), entered August 6, 2008 in Franklin County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In 2003, petitioner was convicted of assault in the second degree and sentenced to a prison term of three years with two years of postrelease supervision. In January 2008, petitioner was charged with various violations of his postrelease conditions. He pleaded guilty to one of the charges and, as a result, he was ordered held until the expiration date of his period of supervision. The Administrative Law Judge directed, however, that if petitioner completed the Willard Drug Treatment Program his postrelease supervision would be restored. Petitioner commenced this proceeding challenging the timeliness of his transfer to that program. Supreme Court dismissed his petition, prompting this appeal.
Petitioner has already been released from custody due to the expiration of his period of postrelease supervision. As such, “habeas corpus relief is no longer available and the proceeding must be dismissed as moot” (People ex rel. McAdoo v Taylor, 31 AD3d 847, 848 [2006]; see Matter of Horton v Travis, 18 AD3d 922, 923 [2005]).
Rose, Lahtinen, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.